The opinion of the court was delivered by
The Chancellor.
The bond in question was given for the indemnification of the township of "Woodbridge, in Middlesex county, and other townships of this state, from expense by reason of the birth, education and maintenance of a certain bastard child of Thomas Carpenter. As one particular in the description of that child, the bond undertook to state the name of its mother. At the trial evidence was adduced to identify the child which the township had in fact supported, with the child intended by the bond, by showing the application of the descriptive circumstances stated in the bond to that child, with the result that such circumstances were shown to apply in these particulars, to wit, that the child is a bastard; that it was born in Woodbridge township; that it was chargeable to that township; that it was the subject of an adjudication of the Court of Quarter Sessions of Middlesex county, at its April Term, in the year 1881; that Thomas Carpenter was then adjudged to be its father, and that the surname of its mother is Jordon. One particular failed, and that was that the mother’s Christian name appeared to be Julia or Julianna, and not Joanna, as stated in the bond. Is that partial misdescription to nullify the bond ? "W"e think not. The remaining particulars appear to us to clearly and fully *292establish the identity of the child and overcome and control the variance in the Christian name of its mother. The description is to be considered in its entirety, and if that which is intended by it clearly appears, an immaterial inconsistency in one of the particulars of which it is constituted, may be disregarded. Illustrative of the principle I apply, is the case of Schee v. La Grange, 78 Iowa 101, where it was held that a notice and petition designating a defendant as “ Charles A. Luckenbough, assignee of Benjamin G. Unangst,” sufficiently designated such assignee, though his true name was Charles A. Luckenbach. So in Sewell v. State, 82 Ala. 57, an indictment charged the defendant with entering the land of “ S. Sicily Garrett, wife of John J. Garrett,” and the evidence showed that the owner’s name was “ Sicily Garrett,” and that she was the wife of John J. Garrett, it was held that the variance was immaterial.
It is not perceived that there was error in the ruling at the Circuit, and therefore we affirm the judgment of that court.
For affirmance — The Chancellor, Abbett, Depue, Dixon, Garrison, Lippincott, Magie, Reed, Van Syckel, Bogert, Clement, Smith. 12.
For reversal — None.